Title: To Thomas Jefferson from Joshua Clark, 15 April 1807
From: Clark, Joshua
To: Jefferson, Thomas


                        
                            Sir
                            
                            New orleans April 15th. AD 1807
                        
                        it is verry molonkolly to Think that such An inferrar Raskal as Wm. Lee should be Councill. 1st. the said
                            Joshua Clark & David Egbert belonged to A ship for 18 monts & the Councill Let the Go & Leave them in Bordeaux
                            without Cloaths or money which the said Clarkes weidges were 380 Dollars and the said Egberts were about 427 Dollars. the
                            imprisonment in that place is un expresible Cruel 1 Lb of Bred per. Day is all that Is alowd.
                        There was A ship Called the James Hederson the People were on 20 Dollars per. month but was put in prison to
                            that Degree that they were obledged to reduce ther weidges from 30$ Down to 12 & sign New artikels there—was No other
                            remidy Oh the Bitter Grones of hangary mouth’s in Bordeaux Prison would bring teers from the Hart of A stone mr
                            Jefferson I hope you will take this in Concideration & Say it before the houss of Commons & the Gentlemen there of it
                            verry Likely that mr. Lee will Not Continue Councill any Longer for he is murdering the Poor Americans 
                  From me 
                                            
                            
                            Joshua
                            Clark
                     
                      A True republican
                        
               